Humana Inc. As of May 2, 2011 Membership Detail - Restated for New Segments In thousands March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 March 31, 2011 Medical Membership: Retail Medicare Advantage Medicare stand-alone PDPs Medicare Supplement Individual Total Retail Employer Group Medicare Advantage Medicare Advantage ASO Medicare stand-alone PDPs Fully-insured medical ASO Total Employer Group Other Businesses Military Services Medicaid and other (a) LI-NET Total Other Businesses Total Medical Membership Specialty Membership: Retail Dental - fully-insured Vision Other supplemental benefits (b) Total Retail Employer Group Dental - fully-insured Dental - ASO Vision Other supplemental benefits (b) Total Employer Group Total Specialty Membership (a) - Approximately 50K members, previously lised as Specialty membership, are now listed under Medicaid and other. (b) - Other supplemental benefits include life, disability, and fixed benefit products including cancer and critical illness policies.
